Title: To James Madison from John Graham, 5 March 1807
From: Graham, John
To: Madison, James



Private
Sir
New Orleans 5th. March 1807

I arrived here a few days ago, after a very tedious passage from Natchez.  If I am permitted to form an Opinion, from what I hear, the Situation of this Country is indeed an unpleasant one.  All danger, however, I hope has passed away, but it has left the People here split up into various Parties, I had almost said Factions, for so warm have they been, that a difference of Opinion is not tolerated.  So far as my little influence extends it shall be used to bring back the Friends of the Government to temperance and if possible good Understanding; for I fear, least the violence against Individuals, may weaken the attachment, and lessen the Respect of the People for the Government itself.
It is said with much confidence that the late extraordinary Decree of the French Emperor interdicting the Commerce with England has induced several People to commence already preparations for fitting out Privateers at Mobile and Pensacola.  Should this be the fact, (and I fear it is) the Trade of this Port will be most dreadfully cut up, for it must run the Gauntlet from the Bahama Isles, to the Mouth of the Mississippe.  With Sentiments of the Highest Respect I have the Honor to be, Sir Your Mo. Obt. Sert.

John Graham

